IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2359 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 29 DB 2017
                                :
           v.                   :            Attorney Registration No. 37575
                                :
STEVEN JAMES LYNCH,             :            (Washington County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 15th day of July, 2019, upon consideration of the Verified

Statement of Resignation, Steven James Lynch is disbarred on consent from the Bar of

this Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the provisions

of Pa.R.D.E. 217, and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).